Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
FEDERAL EXPRESS,                                        )                     No. 08-06-00013-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                      327th District Court
)
RAYMOND D. DUCORSKY,                            )                  of El Paso County, Texas
INDIVIDUALLY AND D/B/A                           )
BLUEBERRY SALES CORPORATION,          )                          (TC# 2004-435)
)
                                    Appellee.                          )

MEMORANDUM OPINION

            Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to
Tex.R.App.P. 42.1.  The record does not reflect that dismissal would prevent Appellee from seeking
relief to which he would otherwise be entitled.  Accordingly, we grant the motion and dismiss the
appeal with prejudice.  Costs are taxed against Appellant.  See Tex.R.App.P. 42.1(d).


March 9, 2006                                                             
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.
(Chew, J., not participating)